Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10990317. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10990317 anticipate the claimed elements of the instant application 16553821.


Current Application # 16553821
US Pat # 10990317
For example:
Claim 1: 
A memory device, comprising: 
a memory array including a plurality of memory cells arranged at intersections of a memory rows and memory columns, wherein the memory device is configured to, 
during a powerup operation of the memory device, write at least a portion of the memory array to a predetermined data state before executing an access command, wherein the plurality of bits.




Claim 1: 
A memory device, comprising: 
a memory array including a plurality of memory cells arranged at intersections of memory rows and memory columns, sense amplifiers corresponding to the memory rows, a command decoder connected to the memory array, and a fuse array connected to the command decoder, the fuse array having antifuse elements corresponding to the memory array, wherein: the store precondition data, and the memory device is configured to, during a powerup operation of the memory device, load the precondition data into the command decoder and write at least a portion of the memory array to a random data state before executing an access command received from a user, a memory controller, or a host device of the memory device, and to write the portion of the memory array to the random data state, the memory device is configured to fire multiple memory rows of the memory array at the same time without powering the corresponding sense amplifiers such that data stored on memory cells of the multiple memory rows is overwritten and corrupted.


Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “predetermined data” in current application 16553821 and the limitation “precondition data” in US Pat # 10990317 are not identical but the limitations clearly anticipate each other. Similarly, the limitation “wherein the predetermined data state comprises a plurality of bits” in current application 16553821 and the limitation “antifuse elements are configured to store precondition data” in US Pat # 10990317 are not identical, however, precondition data are stored in multiple antifuse elements in the fuse array i.e. precondition data or predetermined data are stored in plurality of bits. So, overall scope of the claims are identical and not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Son et al. (US Pub # 2012/0120733).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Son et al. teach a memory device, comprising: a memory array including a plurality of memory cells arranged at intersections of a memory rows and memory columns (Fig.1, 14-15 and paragraph 0006-007, 0014), 

Even though Son et al. teach predetermine data but silent exclusively about wherein the predetermined data state comprises a plurality of bits. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Son et al. where predetermined data has number of bits (see paragraph 0028, 0032) i.e. predetermined data state has plurality of bits in order to improve operations of semiconductor device with reduced degree of design complexity as the number of storage circuits increases (see paragraph 0003, 0005).

Regarding claim 2, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach
 further comprising a fuse array having antifuse elements corresponding to the memory array, wherein the antifuse elements are configured to store precondition data (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093).  

Regarding claim 3, Son et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Son et al. further teach wherein the precondition data identifies the portion of the memory array (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079).  

Regarding claim 4, Son et al. teach all claimed subject matter as applied in prior rejection of claim 3 on which this claim depends.
Son et al. further teach wherein the memory device is further configured to read the precondition data from the fuse array during the powerup operation of the memory device to identify the portion of the memory array (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062).  

Regarding claim 5, Son et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Son et al. further teach wherein the predetermined data state is a predetermined string or sequence of data bits, and wherein the precondition data specifies the predetermined data state (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0061).  

Regarding claim 6, Son et al. teach all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Son et al. further teach wherein the memory device is further configured to read the precondition data from the fuse array during the powerup operation of the memory - 18 -Attorney Docket No. 010829-9390.US00 Client Reference No. 2019-0035.00/US device to retrieve the predetermined data state (Fig.1, 14-15 and paragraph 0006-007, 0014)

Regarding claim 7, Son et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Son et al. further teach wherein the memory device is configured to write the predetermined data state to every memory row in the portion of the memory array before executing the access command (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097).  

Regarding claim 8, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach wherein the predetermined data state is a random data state (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062).  
Regarding claim 9, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach wherein the portion of the memory array includes every memory cell in the plurality of memory cells (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097-0109). 

Regarding claim 10, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach wherein the portion of the memory array includes only a subset of memory cells in the plurality of memory cells (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097).  

Regarding claim 11, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach wherein at least one bit of the plurality of bits has a different value than other bits of the plurality of bits (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093).  

Regarding claim 12, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach wherein every bit of the plurality of bits has the same value (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062).  

Regarding claim 13, Son et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Son et al. further teach wherein the memory device is a dynamic random- access memory (DRAM) device (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079).  

Regarding independent claim 14, Son et al. teach a method, comprising: receiving an indication that a memory device is powering on, the memory device comprising a memory array having a plurality of memory cells arranged at intersections of a plurality of memory rows and a plurality of memory columns (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093); in response to the indication, writing at least a portion of the memory array to a predetermined data state before executing an access command, (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097-0109, 0119-0125 where fuse array are programmed with predetermine data). 
Even though Son et al. teach predetermine data but silent exclusively about wherein the predetermined data state comprises a plurality of bits. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Son et al. where predetermined data has number of bits (see paragraph 0028, 0032) i.e. predetermined data state has plurality of bits in order to improve operations of semiconductor device with reduced degree of design complexity as the number of storage circuits increases (see paragraph 0003, 0005).

Regarding claim 14, Son et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Son et al. further teach further comprising, in response to the indication, automatically reading precondition data stored on the memory device before executing the access command (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062).  

Regarding claim 16, Son et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Son et al. further teach wherein the precondition data specifies the portion of the memory array, and wherein the method further comprises loading the precondition data into a command decoder of the memory device (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097-0109, 0119). 

Regarding claim 17, Son et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Son et al. further teach wherein: the predetermined data state is a predetermined string or sequence of data bits; the precondition data specifies the predetermined data state; and the method further comprises loading the predetmined data state into write latches of the memory device (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097-0109, 0119-0125).  

Regarding claim 18, Son et al. teach all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Son et al. further teach  further comprising writing, using the write latches, the predetermined data state to the portion of the memory array before executing the access command (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062).  

Regarding claim 19, Son et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Son et al. further teach wherein the predetermined data state is a random data state (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0061).  

Regarding claim 20, Son et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Son et al. further teach further comprising: receiving (a) an indication that a RESET pin of the memory device is asserted or (b) a precondition data command; and in response to the indication that a RESET pin of the memory device is asserted or the precondition data command, writing the portion of the memory array to the predetermined data state before executing an access command (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097-0109).  

Regarding independent claim 21, Son et al. teach a memory device, comprising: a memory array having a plurality of memory cells; and a fuse array having a plurality of antifuse elements 
Even though Son et al. teach predetermine data but silent exclusively about wherein the predetermined data state comprises a plurality of bits, at least one bit of the plurality of bits having a different value than other bits of the plurality of bits. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Son et al. where predetermined data has number of bits (see paragraph 0028, 0032) i.e. predetermined data state has plurality of bits with different data values in order to improve operations of semiconductor device with reduced degree of design complexity as the number of storage circuits increases (see paragraph 0003, 0005).


Regarding claim 22, Son et al. teach all claimed subject matter as applied in prior rejection of claim 21 on which this claim depends.
Son et al. further teach wherein the predetermined data state is a predetermined string or sequence of data bits (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097).  

Regarding claim 23, Son et al. teach all claimed subject matter as applied in prior rejection of claim 22 on which this claim depends.
Son et al. further teach wherein the memory device is configured to write the predetermined string or sequence of data bits to the one or more memory cells before executing the command from the host device (Fig.1, 14-15 and paragraph 0006-007, 0014, 0028, 0058-0062, 0079, 0093, 0097-0109, 0119-0125).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824